DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10 March 2022 has been entered.  Claims 1-4, 6, 8, 9, 11-13, 16 and 18 have been amended.  Claims 7, 17 and 19 have been canceled.  Claims 20-23 have been newly added.  Claims 1-6, 8-16, 18 and 20-23 are currently pending.

Response to Arguments
The objections to claims 3, 6 and 16 have been withdrawn in view of Applicant’s amendments.
The 35 U.S.C. §112(b) rejection of claims 2, 4 and 11-13 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-6, 8-16, 18 and 20-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-16, 18 and 20-23 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses acquiring images of a portion of a field at different times during a crop-growing season and assessing crop residue cover in the 
The closest prior art being Sullivan, Dana G., et al. "Evaluating techniques for determining tillage regime in the Southeastern Coastal Plain and Piedmont." (2006) discloses a system and method to compare different methods of assessing residue cover including a remote sensing method that acquires images and a line-transect method of residue cover assessment.  The methods are then used to differentiate between conventional and conservation tillage systems.  Experimental plots / study sites located in the Southern Piedmont and Southern Coastal Plain of Georgia were used for the study.  Treatments consisted of no tillage or conventional tillage at the Piedmont site and strip tillage or conventional tillage at the Coastal Plain site.  Remotely sensed data was acquired three times prior to canopy closure.  Results indicated that differences in spectral response between conventional and conservation tillage systems could be observed using a normalized difference ratio of near infrared and blue spectra under dry conditions and low canopy cover.  Visible and near infrared spectra can be used to differentiate between conventional tillage and conservation tillage system.
Brubaker, U.S Publication No. 2018/0338422 discloses a system and method that uses an aerial vehicle to acquire images of a field, generates a crop residue map of the field from the acquired images and creates a precision prescription map for the field based on the acquired images. 
With respect to the independent claims, the claimed limitations “receiving, with one or more computing devices, first and second images of the field, the first image depicting crops present within a portion of the field at a first time during a crop-growing period prior to harvesting of the crops, the second image depicting the crops present within the portion of the field at a second time during the crop-growing period prior to the harvesting of the crops, the first and second times being different; generating, with the one or more computing devices, an estimated residue coverage map for the field indicating an estimated post-harvest residue coverage at a plurality of locations within the field based on the crops depicted in the received first and second images” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668           
/VU LE/Supervisory Patent Examiner, Art Unit 2668